Citation Nr: 1402471	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1988 to March 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for PTSD.  In February 2012, the Board denied service connection for PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2013, the Court vacated the February 2012 Board decision and remanded the appeal to the Board for additional action consistent with its decision.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


REMAND

In its July 2013 decision, the Court determined that the VA clinical documentation of record was "too unclear to enable the Board to perform a fully informed evaluation of the appellant's PTSD" and directed that the Board "perform the required development to clarify the appellant's medical treatment notes."  


Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's claimed stressors pertaining to (1) witnessing attempted suicides of fellow sailors between March 1988 and May 1988 while a member of "Co. 061 & 080" at Great Lakes, Illinois Naval Training Center and (2) observing the aftermath of fatal traffic accidents while attached to the NAS Cecil Field Security Detachment, NAS Cecil Field, Florida, between August 1994 and March 1998 and forward the summary to the United States Army and Joint Services Records Research Center (JSRRC) for verification of the claimed stressor.  

2.  Contact the Veteran and request that he provide information as to all treatment of PTSD after September 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Associate with the record any VA treatment record evidence pertaining to the treatment of the Veteran not already of record, including that provided after September 2010.  

4.  Schedule the Veteran for a VA psychiatric disorders examination in order to assist in determining both the current nature and etiology of any identified acquired psychiatric disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service, is related to the Veteran's in-service duties aboard the U.S.S. Dale and claimed observation of attempted suicides of fellow sailors and motor vehicle accident fatalities, or otherwise originated during active service?  

All relevant records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should provide a rationale for all opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Readjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

